MEMORANDUM **
Amal I. Asad appeals from the district court’s order dismissing her action alleging violations of the Fair Debt Collections Practices Act and various state law claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
When ordered to amend a complaint, a plaintiff may give the court formal notice that she elects to stand on her pleadings. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir.2004). We agree with the district court, however, that, among its other deficiencies, Asad’s complaint did not contain a short and plain statement of her claims or specify which claims were set forth against which defendants. See Fed.R.Civ.P. 8(a); McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir.1996) (“[E]ven though a complaint is not defective for failure to designate the statute or other provision of law violated, the judge may in his discretion, in response to a *512motion for more definite statement under Federal Rule of Civil Procedure 12(e), require such detail as may be appropriate in the particular case, and may dismiss the complaint if his order is violated.”). Accordingly, the district court properly dismissed Asad’s action for failure to comply with the court’s orders.
Asad’s remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.